

CONSULTING AGREEMENT




THIS AGREEMENT is between COMPLIANCE SYSTEMS CORPORATION, a corporation
organized under the laws of the State of Nevada, whose address is 90 Pratt Oval,
Glen Cove, NY 11542 (hereinafter referred to as the “Company”); and SUMMIT
TRADING LIMITED, located at 120 Flagler Avenue, New Smyrna Beach, FL 32169
(hereinafter referred to as the “Consultant”).


WHEREAS, the Consultant is in the business of assisting public companies in
strategic business planning and investor and public relations services designed
to make the investing public knowledgeable about the Company by distributing
full, fair, and accurate information about the Company; and
 
WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans of public and investor
relations to utilize other business entities to achieve the Company’s goals of
making the investing public knowledgeable about the Company by distributing
full, fair and accurate information about the Company; and
 
WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice or any other activities which require
registration under either the Securities Act of 1933 (hereinafter “the Act”) or
the Securities and Exchange Act of 1934 (hereinafter “the Exchange Act”),
underwriting, banking, is not an insurance Company, nor does it offer services
to the Company which may require regulation under federal or state securities
laws and does not perform services or engage in acts which violate federal or
state laws, including but not limited to federal or state securities or
telecommunications laws (collectively the "Regulated Services"); and
 
WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:
 
1. Duties and Involvement.
 
The Company hereby engages Consultant to provide one or more plans, for
coordination in executing the agreed-upon plan, and for using various business
services as agreed by both parties. The plans may include, but not by way of
limitation, the following services: consulting with the Company’s management
concerning marketing surveys, availability to expand investor base, investor
support, strategic business planning, broker relations, conducting due diligence
meetings, attendance at conventions and trade shows, assistance in the
preparation and dissemination of press releases and stockholder communications,
review and assistance in updating a business plan, review and advise on the
capital structure for the Company, assist in the development of an acquisition
profile and structure, recommend financing alternatives and sources and consult
on corporate finance and/or investment banking issues. The agreement is limited
to the United States. In no event shall Consultant engage in any Regulated
Services.

 
 
 

--------------------------------------------------------------------------------

 
 
2. Relationship Among the Parties.
 
Consultant acknowledges that it is not an officer, director or agent of the
Company, it is not, and will not be, responsible for any management decisions on
behalf of the Company, and may not commit the Company to any action. The Company
represents that the Consultant does not have, through stock ownership or
otherwise, the power neither to control the Company, nor to exercise any
dominating influences over its management. Consultant understands and agrees
that Consultant may be provided material, and non-public information and
Consultant agrees not to trade any of the Company's securities while Consultant
possesses or knows any of the material non-public information.
 
Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among the parties, and Consultant will not commit
the Company in any manner, except when a commitment has been specifically
authorized in writing by the Company. The Company and the Consultant agree that
the relationship among the parties shall be that of independent contractor.
 
3. Effective Date, Term and Termination.
 
This Agreement shall be effective on December 1, 2008 and will continue until
November 30, 2010 (the "Term"). This two-year Agreement can be modified only if
mutually agreeable and in writing.
 
4. Option to Renew and Extend.
 
Company may renew this Agreement on the same terms by providing written notice
to Consultant at any time prior to the expiration hereof.
 
5. Compensation and Payment of Expenses.
 
The Company agrees to pay Consultant the total sum one hundred forty thousand
dollars ($140,000.00) payable in the form of Twenty-six Million Six Hundred
Sixty-six Thousand Six Hundred Sixty-seven (26,666,667) shares of unregistered
common stock of the Company valued at $.00525 per share, deliverable in four (4)
equal installments as total and complete consideration for the services to be
provided by the Consultant to the Company. The Company shall issue the stock
upon execution of this Agreement and shall hold the Stock in escrow and deliver
the stock to Consultant on each due date. The first installment is due and
payable upon signing with an installment due and payable 90 days, 180 days and
270 days from signing. The stock shall contain a Rule 144 restriction and shall
be delivered to the Consultant upon the execution of this agreement with the
time for delivery not to exceed ten days. Consultant agrees to make Chuck Arnold
("Arnold") personally available to the Company to perform the services. In the
event Arnold dies during the Term or Arnold becomes Disabled (as defined herein)
during the Term, the Company shall have the right to immediately terminate the
Agreement, and upon termination Consultant agrees that any shares held by the
Company in escrow shall be forfeited. For the purposes of this Agreement, Arnold
shall be deemed "Disabled" in the event Arnold can not perform the services on
behalf of the Consultant for sixty (60) consecutive days during the Term, or if
Arnold is unable to perform the services on behalf of the Consultant for a total
of ninety (90) days out of any three hundred sixty (360) day period during the
Term.


Company agrees to pay for all reasonable costs and expenses necessary for the
employees working with Consultant and its representatives, including lodging,
meals and travel as necessary. Company agrees to pay the costs of printing, due
diligence shows, email, radio, television and other outside services that it
approves in writing in conjunction with Consultant.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Investment Representation.
 
i.  The Company represents and warrants that it has provided Consultant, with
access to all information available to the Company concerning its condition,
financial and otherwise, its management, its business and its prospects. The
Company represents that it has provided Consultant with all copies of the
Company’s filings for the prior twelve (12) months, if any, (the “Disclosure
Documents”) made under the rules and regulations promulgated under the Act, as
amended, or the Exchange Act, as amended. Consultant acknowledges that the
acquisition of the securities to be issued to Consultant, involves a high degree
of risk. Consultant represents that it and its advisors have been afforded the
opportunity to discuss the Company with its management. The Company represents
that it has and will continue to provide Consultant, with any information or
documentation necessary to verify the accuracy of the information contained in
the Disclosure Documents and will promptly notify Consultant upon the filing of
any registration statement or other periodic reporting documents filed pursuant
to the Act or the Exchange Act. This information will include DTC sheets which
shall be provided to Consultant no less than every two (2) weeks.
 
ii. Consultant represents that neither it nor its officers, directors or
employees including but not limited to Chuck Arnold is not the subject to any
disciplinary action by either FINRA any stat securities regulatory body or the
Securities and Exchange Commission by virtue of any violations of their rules
and regulations and neither is its affiliates nor subcontractors subject to any
such disciplinary action. Consultant understands that it is Consultant's sole
responsibility to comply will all applicable federal and state securities laws
in the performance of the services and in the event Consultant is accused of or
engaging in Regulated Services or engages in Regulated Services, Consultant
shall be solely responsible and shall indemnify the Company for all losses,
including legal fees as a result of being accused or engaging in Regulated
Services. Consultant shall be responsible for the actions of any sub-contractors
or entities recommended by Consultant, including, but not limited to, Regulated
Services or violations of any federal or state law. Consultant agrees it is
Consultant's sole responsibility to obtain appropriate licenses in the event
Consultant engages in Regulated Services.
 
iii. If required by United States law or regulation, Consultant will take
necessary steps to prepare and file any necessary forms to comply with the
transfer of the shares of stock from Company to Consultant, including, if
required, form 13(d).
 
 
3

--------------------------------------------------------------------------------

 
 
7. Issuance of and Registration of Securities and Liquidated Damages.
 
Consultant understands and acknowledges that the shares of common stock are
being acquired by Consultant for its own account, not on behalf of any other
person, and are being acquired for investment purposes and not for distribution.
Consultant represents that the common stock will be a suitable investment for
Consultant taking into consideration the restrictions on transferability
affecting the common stock.
 
Company warrants to Consultant that it has complied with all corporate and legal
requirements to issue said stock to Consultant, including, but not by way of
limitations, directors’ approval of said issuance.
 
8. Services Not Exclusive.
 
Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder. The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.
 
9. Confidentiality.
 
Consultant acknowledges that it may have access to confidential information
regarding the Company and its business. Consultant agrees that it will not,
during or subsequent to the term of this Agreement, divulge, furnish or make
accessible to any person (other than with the written permission of the Company)
any knowledge or information or plans of the Company with respect to the Company
or its business, including, but not by way of limitation, the products of the
Company, whether in the concept or development stage, or being marketed by the
Company on the effective date of this Agreement or during the term hereof.
 
10. Covenant Not to Compete.
 
During the term of this Agreement, Consultant warrants, represents and agrees
that it will not directly participate in the information developed for and by
the Company and will not compete directly with the Company in the Company’s
primary industry or related fields.
 
11. Indemnification.
 
Company and Consultant agree to indemnify and hold harmless the other and its
respective agents, officers, directors, subsidiaries, shareholders and employees
against any losses, claims, damages or liabilities, joint or several, to which
either party, or any such other person, may become subject, insofar as such
losses, claims, damages or liabilities (or actions, suits or proceedings in
respect thereof) arise out of a breach of this Agreement, a violation of federal
or state law or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the registration statement, any preliminary
prospectus, the prospectus, or any amendment or supplement thereto; or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; and the violating party shall reimburse the
non-violating party, or any such other person, for any legal or other expenses
reasonably incurred by the non-violating party, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.
 
 
4

--------------------------------------------------------------------------------

 
 
12. “Piggyback Registration”.
 
If the Company proposes to register any equity securities under the Securities
Act for sale to the public for cash, whether for its own account or for the
account of other security holders, or both, on each such occasion the Company
will give written notice to Consultant, no less than fifteen (15) business days
prior to the anticipated filing date, of its intention to do so. Upon the
written request of Consultant, received by the Company no later than the tenth
(10th) business day after receipt by the Consultant of the notice sent by the
Company, to register, on the terms and conditions as the securities otherwise
being sold pursuant to such registration, any of its registrable securities
(which request shall state the intended method of disposition thereof), the
Company will cause the registerable securities as to which registration shall
have been so requested to be included in the securities to be covered by the
Registration Statement proposed to be filed by the Company, on the same terms
and conditions as any similar securities included therein, all to the extent
requisite to permit the sale or other disposition by the Consultant (in
accordance with its written request) of such registerable securities so
registered; provided, however, that the Company may, at any time prior to the
effectiveness of any such Registration Statement, in its sole discretion and
with the consent of the Consultant, abandon the proposed offering in which the
Consultant had requested to participate. Notwithstanding the foregoing, Company
shall have no obligation to register any shares that are eligible for resale
under Rule 144.


13. Miscellaneous Provisions
 
Section a  {THIS SECTION HAS BEEN INTENTIONALLY LEFT BLANK}
 
Section b  Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.
 
Section c  Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.
 
Section d  Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.
 
Section e  Pronouns and Plurals. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.
 
 
5

--------------------------------------------------------------------------------

 
 
Section f  Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.
 
Section g  Good Faith, Cooperation and Due Diligence. The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.
 
Section h  Savings Clause. If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.
 
Section i  Assignment. This Agreement may not be assigned by either party hereto
without the written consent of the other, but shall be binding upon the
successors of the parties.
 
Section j  Arbitration.
 
i. Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules
including the Emergency Interim Relief Procedures, and judgment on the award
rendered by a single arbitrator may be entered in any court having jurisdiction
thereof.
 
ii. Any provisional remedy, which would be available from a court of law, shall
be available to the parties to this Agreement from the Arbitrator pending
arbitration.
 
iii. The situs of the arbitration shall be Nassau County, New York.
 
iv. In the event that a dispute results in arbitration, the parties agree that
the prevailing party shall be entitled to reasonable attorney’s fees to be fixed
by the arbitrator.
 
Section k  Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days’
written notice, to the other party.
 
Section l  Governing law. The Agreement shall be construed by and enforced in
accordance with the laws of the State of New York.
 
Section m  Entire agreement. This Agreement contains the entire understanding
and agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.
 
 
6

--------------------------------------------------------------------------------

 
 
Section n  Waiver. A delay or failure by any party to exercise a right under
this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.
 
Section o  Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.
 
Section p  Successors. The provisions of this Agreement shall be binding upon
all parties, their successors and assigns.
 
Section q  Counsel. The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.
 


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.
 

        CONSULTANT:   SUMMIT TRADING LIMITED  
   
   
    By:   /s/ Richard J. Fixaris  

--------------------------------------------------------------------------------

Richard J. Fixaris, Attorney-in-fact    

 

        COMPANY:   COMPLIANCE SYSTEMS CORPORATION  
   
   
    By:   /s/ Barry M. Brookstein  

--------------------------------------------------------------------------------

Barry M. Brookstein, Chief Financial Officer
   

 
 
7

--------------------------------------------------------------------------------

 
 